DETAILED ACTION
The current claims of record are those filed 08 NOV 21.  Any rejection not maintained herein and the finality of the previous office action have been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,716,884 to Lavins.
Re: claim 7, Lavins discloses the claimed invention including a centering coupler for coupling extraction poles of an extraction pole assembly for extracting an object from a bore (Title: cleaning means removing dirt, carbon buildup, etc., all broadly ‘objects from a bore’ and 16, e.g., Figs. 1-2, meets an extraction pole), the coupler comprising: a spacer 19, e.g., Figs. 1-2, 33, e.g., Fig. 3, comprising a partial spherical outer surface (as shown) sized to interface with a bore of a structure, col. 4, lines 15-20 (e.g., 4:15-20); and an axial bar 22, 41, respectively, extending from the spacer (as shown), the axial bar comprising first and second ends (exemplified by callouts 24, 26, and 42 and its opposite end, respectively, as shown) and a central portion 23, each end of the first and second ends having a reduced diameter portion (24, 26, and 42 and its opposite, as shown) sized to couple to an extraction pole (16, via body 10 or pin mount 36) and a load bearing ledge 25, 27 formed between the reduced diameter portion and the central portion (as shown).  At least the end extending beyond flange 28, e.g., Fig.1, is adequately “sized to couple to an extraction pole,” since such can fit within bore 21 (or pin mount 36), which suffices for anticipation, i.e., these ends are appropriately sized to permit the function.
Re: claim 8, Lavins further discloses wherein the spacer has a central axis (see phantom line, e.g., Fig. 1) and is radially symmetric about the central axis (as shown).
Re: claim 9, Lavins further discloses wherein the spacer has a plurality of vent holes 17 extending through the spacer (as shown).
Re: claim 10, Lavins further discloses wherein the plurality of vent holes is symmetrically arranged about the central axis of the spacer (as shown).
Re: claim 11, Lavins further discloses wherein the partial spherical outer surface has a spherical diameter less than a length of the axial bar (as shown).
Re: claim 12, Lavins further discloses wherein the spacer comprises a first material (2:24-26, 54-60) and the axial bar comprises a second material* (*reasonably inferable), wherein the first material has a lower coefficient of friction than the second material.  Lavins fairly discloses the body 10 being made of plastic, preferably.
Though silent regarding the material used for pins 22 and 41, such are normally, and in 1971 (date of filing) most likely would have been, made of metal, e.g., aluminum, for at least the purposes of increasing strength and prolonging life of the pin.  Because the pin restrains a wiping cloth or cleaning patch to the implement, such must be strong enough to perform that function.  Given the relative sizes of either pin, particularly in view of the reduced-diameter ends of each, versus the bore (exemplified by the outer diameter of the spacer), plastic would be ill-suited to accomplish this task and more likely to fail, particularly at the reduced-diameter ends.  Thus, the pins are most likely made of a more robust material such as metal.
Re: claim 15, Lavins further discloses wherein the spacer and the axial bar are separate components (as shown), the spacer comprising a central aperture 11, 31, and the axial bar retained within the central aperture of the spacer (as shown).
Claim Rejections - 35 USC § 103
Claims 13-14, and alternatively claim 12, are rejected under 35 U.S.C. 103 as being unpatentable over Lavins.
Re: claim 12, whether Lavins expressly discloses the pins being made of metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select metal therefor (particularly in view of the reasoning supplied above), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.
Re: claim 13, Lavins fairly discloses wherein the spacer comprises plastic but fails to disclose nylon.  Per Sinclair, above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select nylon as the particular plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.
Re: claim 14, Lavins further discloses wherein the reduced diameter portion of at least one of the first and second end has a length greater than a radius of the partial spherical outer surface.  This is asserted to be adequately shown in Fig. 2, wherein end 26 is shown nearly, if not exactly, as long as the diameter of the partial spherical portion.  Because the radius of that portion is one-half its diameter, Lavins fairly discloses at least one of the ends meeting the limitation.  Whether Lavins discloses the other end being similar in length, it would have been an obvious matter of design choice to have the other end be of similar length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Here, there is no evidence that the device would perform any differently by having a lengthened second end.  Indeed, such, in conjunction with a similarly lengthened bore 21 or sleeve 37 would only strengthen the restraint on the pin.  That is, akin to the tap root of a tree, the deeper, i.e., longer, the tap root, the better the tree is able to withstand bending, breaking, and/or uprooting by strong winds, for example.
Claims 12-13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lavins in view of US 2012/0132549 to Dewey (previously cited on PTO-892 of 21 APR 21).
Should the reasonable inference/obviousness rejections above fail, Lavins fairly discloses the partial spherical portion being made of plastic but fails to disclose the axial rod being made of metal.
Dewey teaches that “attachment [37, e.g., Fig. 1], as well as other attachments such as the cleaning tip 26, and other devices or accessories that may screw onto the brush connector 37, may be made out of a variety of materials including but limited to brass, steel, stainless steel, nylon, plastic, fiberglass, and ceramic,” ¶ [0022], in the same field of endeavor for the purpose of making a gun barrel cleaning kit, e.g., Abstract, ¶¶ [0005]-[0006].
Because Dewey includes connector 37 being made of nylon, such fairly applies to the partial spherical portion of Lavins, since such is part of the body 10 which is also a connector for axial bar 22, as well as the axial bar being made of brass, steel, and stainless steel, i.e., metal.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Lavins as taught by Dewey in order to make a gun cleaning kit.  Further rationale: When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, the substituted element would be whatever material the axial bar is made of for one made of metal.  Such a substitution would yield only predictable results.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Johnson on 19 MAY 22.

The application has been amended as follows:
Claim 1, line 2, --of a structure-- has been inserted after “bore”; and, line 7, “a” preceding both “bore” and “structure” has been replaced with --the-- (2X total); and,
Claim 16, line 1, --of a structure-- has been inserted after “bore”; line 5, “a” preceding both “bore” and “structure” (recited in line 6) has been replaced with --the-- (2X total); and, line 11, “a” preceding “structure” has been replaced with --the--.
--END OF AMENDMENT--
The above changes were made in accordance with a pre-appeal conference held 16 MAY 22.

Allowable Subject Matter
Claims 1-6 and 16-21 have been allowed.
Reasons for allowance to be included in a future notice of allowability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
1-Jun-22